Citation Nr: 1233965	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-17 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating (evaluation) in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable rating (evaluation) for right ear hearing loss.  

3.  Entitlement to service connection for left ear hearing loss.  

4.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for nosebleeds, to include as due to an undiagnosed illness.  

6.  Entitlement to service connection for sinus infections, to include as due to an undiagnosed illness.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 2003 to November 2003 and from June 2006 to June 2007.  The Veteran also has an unverified period of inactive service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  

After the last supplemental statement of the case (SSOC) dated April 2010, the Veteran submitted additional evidence pertaining to the claims on appeal.  The Veteran's representative has waived Agency of Original Jurisdiction (AOJ) review.  See the June 2012 Informal Hearing Presentation.  38 C.F.R. §§ 19.9, 20.1304(c) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  

First, with regards to the initial rating claims, the Veteran asserts that the service-connected PTSD and right ear hearing loss have worsened in severity.  In an August 2010 statement, the Veteran asserts that the symptoms associated with the service-connected disabilities have gotten worse.  Additionally, in a June 2010 private medical record, a private physician reports that some of the symptoms associated with the Veteran's service-connected PTSD have worsened, and a March 2010 private audiologist report indicates a worsening of the existing hearing loss as compared to testing completed in April 2009.  See the March 2010 private audiology report.  

The Board has taken into consideration the contentions of the Veteran regarding the current severity of his service-connected PTSD and right ear hearing loss, as well as the findings noted in the private treatment records.  Under the circumstances, the Board finds that an additional, more contemporaneous VA examination would be appropriate prior to a final adjudication of the Veteran's claims for initial ratings in excess of 30 and 0 percent, respectively, for PTSD and right ear hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Proscelle v. Derwinski, 2 Vet. App. 629 (1992); VAOPGCPREC 11-95.  

Second, with regards to the claim for service connection for left ear hearing loss, the Veteran contends that his left ear hearing loss is due to in-service acoustic trauma.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

With respect to a current diagnosis of left ear hearing loss, at the time of the May 2009 rating decision, which denied service connection for left ear hearing loss, audiometric testing failed to showing hearing loss "disability" in the left ear as required under 38 C.F.R. § 3.385.  See the August 2008 private audiological evaluation.  However, private audiological testing conducted in March 2010 reflects left ear hearing loss, satisfying the hearing loss "disability" criteria under 38 C.F.R. § 3.385.  

Concerning the question of in-service disease, injury, or event for the claimed left ear hearing loss, the Veteran reported at a November 2008 VA examination that he incurred acoustic trauma during military service after being close to a severe explosion in August 2006.  He explained that, after the explosion, he would often have to ask people to repeat what they said to him.  Review of the service treatment records reflects no complaints, treatment, or diagnosis for left ear hearing loss.  

With respect to whether the claimed left ear hearing loss may be associated with service, a private medical statement concludes that the Veteran's hearing was caused by sudden blast trauma from his military service.  See the June 2010 private medical statement.  With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims (Court) has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

With respect to the factor of a nexus between service and the claimed residuals, this case presents a certain medical question that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  This question concerns the relationship, if any, between the claimed left ear hearing loss diagnosed during the appeal period, and active service, in particular the reported acoustic trauma while stationed in Iraq.  This question should be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The Board notes that the evidence of record does not provide an etiology opinion addressing the question of the relationship between the claimed disorder and active service.  

As a result, the evidence of record presents an inadequate basis to adjudicate the issue of service connection for left ear hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  An additional VA examination with medical nexus opinion would assist in determining the nature and etiology of the claimed disability on appeal.  

Third, the Veteran alleges that his headaches, nosebleeds, and sinus infections are directly attributed to his military service.  Specifically, the Veteran contends that the headaches, nosebleeds, and sinus infections are due to an undiagnosed illness from military service in Iraq.  See the June 2009 personal statement.  

Service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1) (VA has issued an interim final rule extending this date to December 31, 2016).  In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id. 

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  
38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; 
(2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms;
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b).  

The Board notes that, effective July 13, 2010, VA has amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary the authority to determine whether additional illnesses are medically unexplained chronic multisymptom illnesses' as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997(Oct. 7, 2010).  

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

Due to the nature of the Veteran's service, which included service in Iraq during the Persian Gulf War from August 2006 to March 2007, the presumption requires consideration here.  As mentioned previously, the Veteran appears to be mainly alleging these problems are due to undiagnosed illness incurred in Iraq.  The Board notes that any actual diagnosis would render the undiagnosed illness statutory presumption inapplicable.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA assist a claimant in obtaining evidence needed to substantiate the claim.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Given the uncertainty of the record, the Board finds that a medical examination is warranted to clarify both the nature and etiology of the Veteran's claimed headaches, nosebleeds, and sinus infections.  

Finally, the record contains some evidence suggesting the Veteran may be unemployable due to the service-connected PTSD.  As mentioned previously, the Veteran is currently service connected for right ear hearing loss, initially evaluated as 0 percent disabling, and PTSD, initially evaluated as 30 percent disabling.  

In a March 2010 statement, the Veteran admitted to taking Prozac for the service-connected PTSD and asserted losing another job because of the service-connected PTSD.  In January 2011, the Veteran indicated that his service-connected PTSD prevents him from working and establishing relationships.  See the January 2011 personal statement.  

Such evidence in the record suggesting unemployability constitutes an informal claim for a TDIU.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim identify the benefit sought has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations).  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  Based upon the foregoing, the Board finds that the evidence of record has raised a claim of entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran VCAA notice with regard to the inferred claim for a TDIU.  Such notice should include provision to the Veteran of the appropriate TDIU claim form and requirements to establish inability to obtain or maintain substantially gainful employment due to service-connected disabilities.  

2.  Contact the Veteran and request that he identify all VA and non-VA health care providers that have treated him for his claimed disorders that have not been previously obtained.  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

3.  Schedule the Veteran for a VA PTSD examination to determine the current severity of the Veteran's service-connected PTSD.  The relevant documents in the claims file should be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the documents were reviewed in conjunction with the examination.  The examiner is requested to specifically provide an assessment as to the current nature and severity of the Veteran's PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD.  The examiner should also describe the extent to which the Veteran's service-connected PTSD affects the ability to obtain or retain substantially gainful employment (without regard to his age or nonservice-connected disabilities).  

4.  Schedule the Veteran for a VA audiological examination to determine the current severity of the Veteran's service-connected right ear hearing loss and the severity and etiology of the left ear hearing loss.  The relevant documents in the claims file should be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the documents were reviewed in conjunction with the examination.  All necessary tests should be conducted including puretone testing and word recognition testing using the Maryland CNC word list.  If the examiner cannot complete audiological testing or speech recognition testing for any reason, he/she should provide a detailed explanation for why such testing cannot be completed.  

The examiner should also describe the extent to which the Veteran's service-connected right ear hearing loss affects his ability to obtain or retain gainful employment (without regard to his age or nonservice-connected disabilities).  

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

If audiological testing shows hearing loss in the Veteran's left ear for VA purposes (as defined in 38 C.F.R. § 3.385), the examiner should provide a medical opinion as to whether it is at least as likely as not that the left ear hearing loss was caused by the Veteran's military service, specifically, to the acoustic trauma resulting from an August 2006 explosion during service in Iraq.  

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

5.  Schedule the Veteran for a VA examination, with an appropriate examiner, to determine the nature and etiology of his claimed headaches, nosebleeds, and sinus infections.  The relevant documents in the claims file should be made available to the examiner prior to the examination, and the examiner should indicate that the documents were reviewed in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to answer the following questions and offer the following opinions: 

a.  Does the Veteran have a chronic (e.g., existing for six months or more) disorder manifesting in headaches, nosebleeds, and sinus infections? 

b.  If a chronic disorder is found, is such disorder attributed to a known clinical diagnosis, or is there otherwise a medical explanation for such illness manifesting in headaches, nosebleeds, and sinus infections?  If so, state the diagnosis; if not, so state specifically.  

c.  For any diagnosed disorder, is it at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed disorder (manifesting in headaches, nosebleeds, and sinus infections) is etiologically related to the Veteran's periods of active duty service?  

The examiner should provide a rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  If the examiner cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  

6.  After completion of the above and any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



